Citation Nr: 0516191	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  03-34 930A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for heart disease 
secondary to service-connected post-traumatic stress disorder 
(PTSD).

2.  Entitlement to service connection for blindness due to 
infection incurred during a heart transplant operation.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The appellant had active service in the United States Army 
from March 1969 to March 1971.  This case comes before the 
Board of Veterans' Appeals (Board) on appeal from a May 2003 
rating decision issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Muskogee, Oklahoma that, in 
part, denied his claim for secondary service connection for 
cardiac disease with heart transplant and his claim for 
service connection for blindness due to an infection incurred 
during the heart transplant operation.

In September 2004, the appellant withdrew a claim of 
secondary service connection for alcoholism.  Therefore, the 
only issues before the Board are the two set out above.  
38 C.F.R. § 20.204 (2004).


FINDINGS OF FACT

1.  The veteran is service connected for PTSD.

2.  The veteran's PTSD has not caused or made chronically 
worse his heart disease which resulted in the need for a 
heart transplant.

3.  The veteran's blindness is due to a fungal infection that 
was a complication of his November 1998 heart transplantation 
surgery.


CONCLUSIONS OF LAW

1.  The veteran has not experienced heart disease that is 
proximately due to, or the result of, his service-connected 
PTSD.  38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 (2004).

2.  The veteran does not have blindness that is proximately 
due to, or the result of, a service-connected disability.  
38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The appellant has reported that he underwent a heart 
transplant in November 1998, and that he developed an 
infection subsequent to that surgery that resulted in his 
current blindness.  In this case, the appellant has claimed 
that his ischemic heart disease and resultant need for heart 
transplant are secondary to his already service-connected 
PTSD, although the Board notes that service connection for 
PTSD was granted effective as of July 2002 - years after the 
onset of the cardiac problems.  

Service connection may be awarded for a disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. 
App. 439 (1995) (the language of § 3.310 requires 
consideration of whether service-connected disability has 
made the claimed disability chronically worse, even if the 
service-connected disability did not cause the claimed 
disability).  When service connection is established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

Review of the appellant's service medical records does not 
reveal any evidence of hypertension or other cardiovascular 
disease.  The report of medical history associated with the 
appellant's March 1969 entrance examination indicated that 
his 43-year-old father had heart trouble.  The report of the 
appellant's service separation medical examination indicates 
that his blood pressure reading was 120/80.  The chest x-ray 
was normal.  Review of the VA medical evidence of record 
reveals that the appellant's symptoms of depression, anxiety 
and insomnia increased after he was diagnosed with chronic 
heart failure (CHF) sometime in 1995.  A March 2003 VA 
outpatient treatment record indicates that the appellant 
underwent open-heart surgery and then heart transplant 
surgery in 1998.  Complications of a fungal infection left 
him blind.  

Review of the private medical evidence of record reveals that 
the appellant was treated at St. Francis Hospital in November 
1995; he was noted to have "no significant past history of 
medical problems."  The appellant's chief complaint was 
shortness of breath and his difficulties were described as 
beginning roughly three months prior to his hospital 
admission when he experienced a sudden onset of shortness of 
breath after a disagreement.  There was a gradual progression 
in his symptoms and he eventually sought emergency treatment.  
Thereafter, the appellant was diagnosed with congestive heart 
failure and he was admitted to the hospital.  The associated 
admissions note stated that the appellant had no history of 
cardiac problems; the diagnosis was progressive dyspnea and 
edema, seemingly representative of congestive heart failure 
which appeared to be predominantly right-sided on examination 
with etiology uncertain, although electrocardiogram suggested 
remote cardiac problems.  Hypertension of uncertain duration 
was also diagnosed.  The report from a cardiology 
consultation notes that the appellant had cigarette use of 
three to four packs per day for ten years, with recent 
quitting.  Parents and siblings were noted to have heart 
disease.  The cardiologist rendered a clinical impression of 
CHF, etiology undetermined, possibly secondary to congestive 
cardiomyopathy related to alcohol, versus ischemic heart 
disease with previous silent myocardial infarction.  The 
appellant underwent cardiac catheterization that revealed 
severe coronary artery disease with total occlusion of the 
left anterior descending artery; diffuse disease involving a 
small diagonal branch; probable occlusion of the left 
circumflex coronary artery; and marked coronary artery 
ectasia with distal disease involving the right coronary 
artery.  The appellant had an ejection fraction of less than 
20 percent.  It was thought that he might need to be 
considered for cardiac transplantation in the near future.

The appellant was readmitted to the hospital in January 1996; 
the admission note indicates that the appellant had not had a 
heart attack during his November 1995 admission, but that he 
had had vague chest and back discomfort in the preceding 
months which was felt to be the time his heart attack 
occurred.  He was noted to have moderate anxiety that was 
felt to be contributing to his present symptomatology.

The appellant was admitted again in August 1998, with a 
history of previous myocardial infarction, ischemic 
cardiomyopathy, and previous coronary artery bypass graft 
surgery.  He was admitted for progressive CHF with end-stage 
ischemic cardiomyopathy.  The appellant subsequently 
underwent a heart transplant near the end of November 1998.  
In mid-December 1998, the appellant experienced left eye 
discomfort, then pain and blurred vision.  A left retinal 
lesion consistent with Candida endophthalmitis was diagnosed; 
this fungal infection was noted to occur in profoundly 
immuno-compromised patients such as the appellant.  Biopsy 
revealed the causative agent to actually be Aspergillus 
terreus.  The appellant's right eye was subsequently 
discovered to also be infected with Aspergillus terreus.  As 
a result of the fungal infection, the appellant is now blind 
in each eye.

The appellant's private cardiologist submitted a written 
statement in November 2003; this doctor stated that the 
appellant developed ischemic heart disease at a very young 
age with his first myocardial infarction resulting in severe 
ventricular dysfunction.  The cardiologist stated that the 
appellant was of the opinion that the stress related to his 
Vietnam experience and the PTSD contributed to the 
development of his heart disease and rapid progression of 
that disease.  The doctor also noted that emotional distress 
was not considered a major risk factor for the development of 
ischemic heart disease, but high levels of stress could 
influence the progression of ischemic heart disease in a 
negative way.  The doctor opined that it was therefore 
possible that there was some connection between the 
appellant's PTSD and his rapidly progressive ischemic heart 
disease.

The Board notes that the award of benefits may not be 
predicated on a resort to speculation or remote possibility.  
38 C.F.R. § 3.102; see Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992) (a letter from a physician indicating that 
veteran's death "may or may not" have been averted if medical 
personnel could have effectively intubated the veteran held 
to be speculative); Obert v. Brown, 5 Vet. App. 30, 33 (1993) 
(physician's statement that the veteran may have been having 
some symptoms of multiple sclerosis for many years prior to 
the date of diagnosis deemed speculative).  The November 2003 
letter from the private cardiologist states only that it is 
"possible" that there is "some connection" between the 
appellant's PTSD and his rapidly progressive ischemic heart 
disease.  

The appellant underwent a VA heart examination in May 2004; 
the examiner reviewed the claims file.  The appellant 
reported that he was doing well after the heart transplant.  
There was no history of rejection.  The appellant denied 
shortness of breath and chest pain.  On physical examination, 
there was no evidence of anemia, cyanosis, murmurs, bruits, 
jugular venous distension, edema or congestive heart failure.  
Blood pressure readings were 124/90, 128/84 and 135/89.  
Heart sounds were normal with regular rate and rhythm.  The 
examiner noted that an echocardiogram performed on June 2, 
2004 revealed normal sinus rhythm with no evidence of any 
significant pericardial effusion and an estimated ejection 
fraction of 54 percent.  After reviewing the appellant's 
history and examining the appellant, the examiner rendered a 
diagnosis of status post heart transplantation for 
cardiomyopathy and congestive heart failure secondary to 
coronary artery disease.  The examiner opined that the 
appellant's heart transplant condition was not likely related 
to his PTSD.  The examiner also stated that there is no 
scientific evidence that there is any connection between 
heart disease and PTSD.

The appellant has submitted material from the National Center 
for PTSD that he avers supports his contention that there is 
a causal relationship between PTSD and heart disease.  This 
material stated that "there is some evidence to indicate 
PTSD is related to cardiovascular, gastrointestinal, and 
musculoskeletal disorders" and that "PTSD may promote poor 
health through a complex interaction between biological and 
psychological mechanisms."  Caution was urged in the 
interpretation of studies and additional research was noted 
to be needed.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that generic medical 
literature which does not apply medical principles regarding 
causation or etiology to the facts of an individual case does 
not provide competent evidence to establish a nexus between 
current disability and military service.  See Libertine v. 
Brown, 9 Vet. App. 521, 523 (1996).  However, medical 
treatise information may be regarded as competent evidence 
where "standing alone, [it] discusses generic relationships 
with a degree of certainty such that, under the facts of a 
specific case, there is at least plausible causality based 
upon objective facts rather than on an unsubstantiated lay 
medical opinion."  Wallin v. West, 11 Vet. App. 509, 513 
(1998).

The Board finds that the information reported in the National 
Center for PTSD fact sheet would not appear to meet the 
standard set forth in Wallin because it does not address 
situations such as the veteran's.  The fact sheet proffered 
by the appellant is not regarded as helpful as it does not 
help the fact finder in this specific case.  Sacks v. West, 
11 Vet. App. 314, 317 (1998).

The evidence of record also includes a September 2003 written 
statement from a friend who stated that the appellant had had 
some very severe health problems over the previous eight to 
ten years that the friend knew were directly related to his 
life in Vietnam.  A September 2003 written statement from the 
appellant's therapist at the Vet Center in Tulsa, a social 
worker, indicated that the high stress environment created by 
the appellant's PTSD symptoms had had a devastating effect on 
his body in that he developed cardiovascular problems that 
resulted in a heart transplant. 

The Board notes that the appellant has presented his own 
statements regarding the development of his heart disease 
being etiologically related to his service-connected PTSD, as 
well as statements from third parties.  However, the record 
does not show that the appellant is a medical professional, 
with the training and expertise to provide clinical findings 
regarding the nature and etiology of his heart disease, or 
its etiologic relationship to his service-connected PTSD.  
Consequently, his statements are credible concerning his 
subjective complaints and his history; but they do not 
constitute competent medical evidence for the purposes of 
showing the existence of aggravation or a nexus between any 
cardiac disorder and his service-connected PTSD.  The same is 
true for the appellant's friend and the social worker-
therapist who does not have expertise related to the 
development or worsening of cardiac disease.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also LeShore v. Brown, 8 Vet. App. 406 
(1995) (a "medical professional is not competent to opine as 
to matters outside the scope of his or her expertise").  

As previously noted, secondary service connection may be 
established when there is aggravation of a veteran's non-
service connected condition that is proximately due to or the 
result of a service-connected condition.  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  In those circumstances, 
compensation is allowable for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Id. at 448.

The Board finds that the appellant has not suffered an 
aggravation of any cardiac pathology by his service-connected 
PTSD.  Because the private opinion of record suggesting a 
possibility is, as noted above, nothing more than that, 
namely a suggestion of mere possibility, and because the VA 
examiner reviewed the entire record and concluded in a more 
definitive way that there was no relationship between heart 
disease and PTSD, the Board gives greater evidentiary weight 
to the VA examiner's opinion.  The Board concludes, 
therefore, that the evidence does not support the finding, in 
the context of Allen, of a nexus between the alleged 
aggravation of any cardiac disorder and the service-connected 
PTSD.  Likewise, the evidence does not support a finding of 
any causal connection.

After consideration of the entire record and the relevant law 
and cases, the Board finds that the appellant's cardiac 
pathology is not related to the service-connected PTSD 
disability in that the PTSD did not cause or make worse any 
cardiac disorder.  While it is apparent that the appellant 
did suffer from ischemic heart disease that resulted in a 
cardiac transplant, the medical evidence of record as a whole 
supports the conclusion that there is no relationship between 
the origin and/or severity of any cardiac condition and the 
PTSD for which service connection has been granted.  
Therefore, the preponderance of the evidence is against the 
appellant's secondary service connection claim.  Because the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply.  See Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

Finally, because the Board has denied secondary service 
connection for the appellant's heart disease with resultant 
cardiac transplantation, the appellant is not service 
connected for any cardiac condition.  Therefore, the 
appellant's claim for service connection for blindness 
secondary to complications from the heart transplant 
operation must also fail.  The evidence is clear that the eye 
infection that led to blindness was directly the result of 
the heart transplantation surgery, which was not for a 
service-connected disability.  Consequently, for the reasons 
set forth above, the preponderance of the evidence is against 
this claim.  

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  Among other things, this law includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
With few exceptions, this law is applicable to all claims 
filed on or after the date of enactment, or filed before the 
date of enactment and not yet final as of that date.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) relating to the definition 
of new and material evidence and to 38 C.F.R. § 3.159 
pertaining to VA assistance in the case of claims to reopen 
previously denied final claims (the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii)), which apply to any claim 
to reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled.  VA must 
notify the veteran of evidence and information necessary to 
substantiate his claims and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The appellant was notified of the 
information necessary to substantiate his claims by means of 
letters sent to the appellant by the RO in September 2002 
(prior to the May 2003 rating decision), and September 2004, 
as well as the discussion in the Statements of the Case (SOC) 
and the Supplemental Statements of the Case (SSOC).  These 
documents informed the appellant of what the evidence had to 
show to establish entitlement, what evidence was still needed 
from him and what VA's duty was in obtaining evidence for his 
claims.  The appellant was notified of the information 
necessary to substantiate his claims.  He was also told that 
he needed to ensure that all pertinent evidence was 
submitted.  The RO also sent the appellant a Statement of the 
Case (SOC) in September 2003, in which he was provided with 
the text of 38 C.F.R. § 3.159 and 38 C.F.R. § 3.310.  
Therefore, VA has no outstanding duty to inform.  (Although 
all notices required by the VCAA were not provided until 
after the RO adjudicated the appellant's claim, "the 
appellant [was] provided the content-complying notice to 
which he [was] entitled."  Pelegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.)

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(c), (d)).  Here, private hospital records 
and VA outpatient medical records were obtained and 
associated with the claims file.  The appellant was afforded 
a VA medical examination.  The appellant did not provide any 
information to VA concerning treatment records that he wanted 
the RO to obtain for him that were not obtained.  The 
appellant has not reported that any other pertinent evidence 
might be available; in fact, in September 2004, the appellant 
submitted a written statement in which he declared that he 
had nothing further to identify or submit in support of his 
appeal.  See Epps v. Brown, 9 Vet. App. 341, 344 (1996).  
Therefore, the Board finds that VA has completed its duties 
under the VCAA and all applicable law, regulations and VA 
procedural guidance.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 
(West 2002).


ORDER

Entitlement to secondary service connection for heart disease 
is denied.  

Entitlement to service connection for blindness due to 
infection incurred during a heart transplant operation is 
denied.



		
	MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


